DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	In claim 12, the term “narrow-walled” renders the claim indefinite because “narrow” is a relative term which is not defined by the claim.  The specification does not provide a standard for ascertaining the requisite degree of “narrow”, and thus one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 16, it is unclear what “mixture” is referred to.  In addition, it is unclear which is being subject to ultrasonification, heating, stirring, shaking, agitation, microwave heating, magnetic mixing or mixing in a static mixer.
	Claim 17 is indefinite because it appears to be incomplete.  It is unclear to which the carbon nanotubes is exposed.  
Allowable Subject Matter
Claims 1-11, 12-15 and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art references of record, singly or combined, teach or suggest the process of coating a proppant with a nanocomposite comprising carbon nanotubes dispersed in an uncured resin as claimed.  The closest reference is US 2020/0332638, now US Patent 11377944, by the same inventive entity, which teaches the same process except that the carbon nanotubes are dispersed in a hydraulic fracturing fluid instead of an uncured resin as required in the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


August 10, 2022

/HOA (Holly) LE/Primary Examiner, Art Unit 1788